Order filed September 3, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-01002-CV
                                   ____________

                       VIRGINIA A. KINNEY, Appellant

                                         V.

                              CB&I, LLC, Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-65953

                                     ORDER

       Appellee petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 20-
30336. Because a stay is automatically effected by Section 362(a) of the
Bankruptcy Code, when this court received notice of appellant’s bankruptcy filing,
on January 29, 2020, we stayed all proceedings in the appeal. See Tex. R. App. P.
8.2.

       On August 28, 2020, appellant filed a motion to reinstate the appeal pursuant
to Texas Rule of Appellate Procedure 8.3(a). The motion is granted. Accordingly,
the case is ordered REINSTATED and placed on the court’s active docket.
      Appellant’s brief is due to be filed with the clerk of this court on or before
October 5, 2020.

                                      PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.